     Case 2:18-cv-00767-KJM-EFB Document 18 Filed 07/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LEANDRO LEONEL GONZALEZ                            No. 2:18-cv-0767-KJM-EFB P
      CASTILLO,
12
                          Plaintiff,
13                                                       ORDER
             v.
14
      E. OCHOA, et al.,
15
                          Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

20   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On May 4, 2020, the magistrate judge filed findings and recommendations, which were

22   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

23   recommendations were to be filed within fourteen days. Plaintiff has not filed objections to the

24   findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                         1
     Case 2:18-cv-00767-KJM-EFB Document 18 Filed 07/10/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed May 4, 2020, are adopted in full;
 5          2. Defendants Parks and Orozco, and any claims plaintiff might be attempting to raise
 6              implicitly against them, are DISMISSED; and
 7          3. This matter is referred back to the assigned magistrate judge to initiate service of
 8              process of the Eighth Amendment claim against defendant Ochoa using the court’s E-
 9              Service pilot program for civil rights cases for the Eastern District of California.
10   DATED: July 10, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
